Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 1 of 38




        EXHIBIT CG
                           ATTACHMENT 1
                      (10.21.15 2015-FRA-295
                             ReqDEF683-719)
                Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 2 of 38
                                                                                  Exhibit CG Attachment 1 -
                                                                                  10.21.15 2015-FRA-295
                                                                                  ReqDEF683-719




security concerns




                                                                       Req 3-DEF000683
security concernsCase   1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 3 of 38




                                                                          Req 3-DEF000684
             Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 4 of 38




security concerns




security concerns




 security concerns
                                                                    Req 3-DEF000685
              Case
security concerns    1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 5 of 38




                                                                       Req 3-DEF000686
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 6 of 38




                                                       Req 3-DEF000687
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 7 of 38




                                                       Req 3-DEF000688
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 8 of 38




                                                       Req 3-DEF000689
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 9 of 38




                                                       Req 3-DEF000690
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 10 of 38




                                                        Req 3-DEF000691
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 11 of 38




                                                        Req 3-DEF000692
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 12 of 38




                                                        Req 3-DEF000693
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 13 of 38




                                                        Req 3-DEF000694
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 14 of 38




                                                        Req 3-DEF000695
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 15 of 38




                                                        Req 3-DEF000696
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 16 of 38




                                                        Req 3-DEF000697
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 17 of 38




                                                        Req 3-DEF000698
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 18 of 38




                                                        Req 3-DEF000699
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 19 of 38




                                                        Req 3-DEF000700
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 20 of 38




                                                        Req 3-DEF000701
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 21 of 38




                                                        Req 3-DEF000702
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 22 of 38




                                                        Req 3-DEF000703
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 23 of 38




                                                        Req 3-DEF000704
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 24 of 38




                                                        Req 3-DEF000705
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 25 of 38




                                                        Req 3-DEF000706
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 26 of 38




                                                        Req 3-DEF000707
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 27 of 38




                                                        Req 3-DEF000708
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 28 of 38




                                                        Req 3-DEF000709
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 29 of 38




                                                        Req 3-DEF000710
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 30 of 38




                                                        Req 3-DEF000711
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 31 of 38




                                                        Req 3-DEF000712
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 32 of 38




                                                        Req 3-DEF000713
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 33 of 38




                                                        Req 3-DEF000714
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 34 of 38




                                                        Req 3-DEF000715
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 35 of 38




                                                        Req 3-DEF000716
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 36 of 38




                                                        Req 3-DEF000717
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 37 of 38




                                                        Req 3-DEF000718
Case 1:17-cv-00930-SHR-EB Document 350-3 Filed 08/21/20 Page 38 of 38




                                                        Req 3-DEF000719
